Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chung et al. (US Pub. 2018/0270403).
Re independent claim 1, Chung teaches a semiconductor device (Fig. 1; para. 0021+), comprising: 
a substrate having a plurality of pixels (R); and 
a light-collimating layer (130) disposed on the substrate, comprising: 
a transparent material layer (131) covering the pixels; 
a first light-shielding layer (132) disposed on the substrate and having a plurality of holes corresponding to the pixels; 
a second light-shielding layer (134) disposed on the first light-shielding layer; and 
a plurality of transparent pillars disposed in the second light-shielding layer (portion of 133 in the layer 134).

Re claim 2, Chung teaches wherein the transparent layer is disposed between the first light-shielding layer and the second light-shielding layer (Fig. 1).
Re claim 6, Chung teaches wherein the first light-shielding layer is in direct contact with a top surface of the substrate (Fig. 1).
Re claim 7, Chung teaches wherein a width of one of the transparent pillars is larger than a width of one of the holes (Fig. 1).

Claim(s) 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jones et al. (US Pub. 2017/0220844).
Re independent claim 1, Jones teaches a semiconductor device (Fig. 4; para. 0048+), comprising: 
a substrate having a plurality of pixels (430); and 
a light-collimating layer (402) disposed on the substrate, comprising: 
a transparent material layer (420) covering the pixels; 
a first light-shielding layer (401) disposed on the substrate and having a plurality of holes corresponding to the pixels; 
a second light-shielding layer (421) disposed on the first light-shielding layer; and 
a plurality of transparent pillars (422) disposed in the second light-shielding layer.
Re claim 2, Jones teaches wherein the transparent layer is disposed between the first light-shielding layer and the second light-shielding layer (Fig. 4).
Re claim 8, Jones teaches wherein a thickness of the first light- shielding layer is smaller than a thickness of the second light-shielding layer (Fig. 3).

Claim(s) 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US Pub. 2019/0095674).
Re independent claim 15, Ko teaches a semiconductor device (Figs. 12A-12D; para. 0140-0151), comprising: 
a substrate having a plurality of pixels (PHS); and 
a light-collimating layer (300) disposed on the substrate, comprising: 
a plurality of light-shielding layers (320) disposed on the substrate, wherein each of the light-shielding layers has a plurality of holes corresponding to the pixels; and 
a transparent material layer (330) disposed between the light-shielding layers and filling the holes.
Re claim 16, Ko teaches wherein a light-shielding layer among the light-shielding layers closest to the substrate is in direct contact with the substrate (Fig. 12D).
Re claim 20, Ko teaches wherein cross-sectional areas of different light-shielding layers are different from each other (Fig. 12C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2017/0220844) in view of Huang et al. (US Pub. 2018/0233531).
Re claims 3-5, Jones teaches wherein wherein the second material comprises a molding compound (para. 0065).
Jones is silent with respect to the material of the aperture layer.  
Huang teaches a similar device wherein the aperture ratio is formed of metal.
It would have been obvious to one of ordinary skill in the art at the time of filing to use metal as the first material as taught by Huang because is it considered prima facie obvious to select of a known material based on its suitability for its intended use (MPEP 2144.07). Thus Jones in view of Huang teaches the limitation of “wherein the first light-shielding layer is formed of a first material, and the second light-shielding layer is formed of a second material that is different than the first material”. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Pub. 2019/0095674) in view of Chung et al. (US Pub. 2018/0270403).
Re claim 18, Ko teaches wherein the cross-sectional area of each hole may be adjusted (Figs. 12A-12D; para. 0140-0151), but does not specifically disclose wherein a cross-sectional area of each hole of the light-shielding layer closest to the substrate is smaller than a cross-sectional area of each hole of the other light-shielding layers.
Chung teaches a similar device teaching such an arrangement (Fig. 1) for the purpose of reducing crosstalk (para. 0030-0032); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko as taught by Chung to arrive at the claimed invention for the same advantage of reducing crosstalk.




Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 11/16/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898